Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An indexing feed unit, claim 1. Examiner is using Specification page 13, “the indexing feed units 40 include a pair of horizontal guide rails 41 mounted on the portal support structure…a pair of horizontal ball screws…a pair of blade moving bases…and a pair of stepping motors”. 
An end face correction unit, claim 1. Examiner is using Specification page 19, “…each of the end face correction units include a grinding stone holder that holds a polishing grinding stone 101…” and “a polishing unit’. 
An actuating mechanism, claim 1. Examiner is using Specification pages 25-26, “…and the actuating mechanism including the guide rails 31, ball screw 32, and the stepping motor.”
A positioning unit, claim 2. Examiner is using Specification page 20-21, “the positioning unit, which comprises a pneumatic cylinder or hydraulic cylinder, for example…”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maemoku (JP 2011255458).
Regarding claim 1, Maemoku teaches a cutting apparatus comprising:
a chuck table for holding a plate-shaped workpiece thereon (see [0002], a chuck table for holding a workpiece; see also Figure 6);
a cutting unit (see cutting device 2, Figure 1) for cutting the workpiece held on the chuck table with a cutting blade (cutting blade 33, Figure 3; see also [0017]) secured in place on a distal-end portion of a spindle (see spindle in Figures 2, 3, 7) by a mount flange (flange 341, see Figure 7) mounted on the distal-end portion of the spindle (see also [0018]);
an indexing feed unit for moving the cutting unit in indexing feed directions parallel to axial directions of the spindle (see paragraphs [0031] and [0029], wherein cutting is performed while indexing the cutting means; wherein the flange is indexed in the Y direction);
a processing feed unit for moving the chuck table in processing feed directions perpendicular to the indexing feed directions (wherein [0027] teaches that the holding table 20 are moved in the X direction; see also [0031], [0012], [0013]); and
an end face correction unit for correcting an end face of the mount flange that supports the cutting blade in contact therewith (see end face modification unit 8, Figure 4, as well as [0023];
wherein the processing feed unit includes:
a table moving base that supports the chuck table thereon (see holding table 20 and [0027]); and
an actuating mechanism for moving the table moving base (see bellows 24 and [0013]; and
the end face correction unit is fixedly mounted on the table moving base (see [0021]).
Regarding claim 2, all of the limitations recited in claim 1 are rejected by the teachings of Maemoku. Maemoku further teaches wherein the end face correcting unit comprises:
a holder (grindstone support member 81) that holds a polishing grinding stone (82); and
a positioning unit for placing the holder selectively in an operative position wherein the polishing grinding stone is held in contact with the end face of the mount flange and a retracted position wherein the polishing grinding stone is retracted away from the mount flange (wherein the end face modification jig 8 is placed on portion 40 of the sub-table 4; wherein the sub-table 4 supporting the jib 8 is moved in the X direction, and the grinding wheel 82 and flange 341 are aligned, see [0027]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishimoto (JP-5226394-B2), Figure 1.
Matsuyama (JP-2011224666-A), see Abstract.
Yasuda (JP2011011299A), see Figure 8. 
Yasuda, (JP2011016182A), see Figure 8. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723